DETAILED ACTION

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a voicemail left by Andrew Kasnevich with August 18, 2022.
The application has been amended as follows: 
37. The method of claim 34, further comprising: receiving, at the credibility analysis engine, rumors of upcoming events, wherein the upcoming events are at least one selected from the group of a new product release, a launch on a new exchange, an initial coin offering, a partnership with a traditional company, a hack, and a rebranding; and determining, with the credibility analysis engine, the credibility of the rumors of upcoming events based on a parsing of the received at least one selected from the group of text, image, and video.
The following is an examiner’s statement of reasons for allowance: The terminal disclaimer was approved on May 2, 2022.
The closest prior art is Peterson 20150310564.  The closest NPL is “[PDF] Digital map online,” R Rakkeitwinai - 2005 - repository.au.edu.  The closest foreign reference is KR 2020007271, which discloses Evaluating Cryptocurrency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/           Primary Examiner, Art Unit 3691